EXHIBIT 32 CERTIFICATIONS UNDER SECTION -OXLEY ACT OF 2002 The undersigned officers, WayneM. Fortun, Chief Executive Officer of Hutchinson Technology Incorporated, a Minnesota corporation (the “Company”), and DavidP. Radloff, Chief Financial Officer of the Company, hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i)the Quarterly Report on Form10-Q of the Company for the quarterly period ended June 24, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:Aug 1, 2012 /s/ Wayne M. Fortun WayneM. Fortun Chief Executive Officer Date:Aug 1, 2012 /s/ David P. Radloff DavidP. Radloff Chief Financial Officer
